Detailed Office Action
The communication dated 7/8/2022 has been entered and fully considered.
Claims 21, 28, 40, 44, and 45 have been amended.  Claims 21-49 are pending with claims 21-39 withdrawn from consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/8/2022 is acknowledged.
Response to Arguments
In light of amendment the 112 rejections have been withdrawn. 
The Examiner has maintained the ODP rejections.

The applicant argues that claims 40 and 44  has been amended to include the limitation “at least one conduit configured to direct a gas comprising weak malodorous gas from the pulp mill to the bioreactor, the at least one conduit being configured to aerate the bioreactor with the gas comprising the weak malodorous gas "  The applicant argues that there are advantages to aerating the bioreactor with weak malodorous gas as it both lowers the pH of the alkaline solution in the scrubber and removes some of the sulfur compounds in the gas.
	The applicant argues that BENSCHOP is a system configured for H2S removal.  The applicant argues that the device is completely silent as to a pulp mill.  As it is silent to a pulp mill it cannot teach a conduit configured for aerating the bioreactor with a gas comprising weak malodourous gas from a pulp mill.
	In response the Examiner would agree with the applicant if the instant claim was a method claim.  It is instead an apparatus.  The limitation “at least one conduit configured to direct a gas comprising weak malodorous gas from the sulphate pulp mill to the bioreactor, the at least one conduit being configured to aerate the bioreactor with the gas comprising the weak malodorous gas from the pulp mill" claims the structure of “a conduit”.   BENSCHOP teaches a conduit that is capable of conducting weak malodorous gas into the bioreactor.
	The applicant’s “configured to” language does not change the structure of the conduit (a pipe).  BENSCHOP discloses a conduit that feeds air into the bioreactor [Figure 1].  Connecting the conduit to feed a different gas does not change the structure of the conduit itself.

    PNG
    media_image1.png
    292
    671
    media_image1.png
    Greyscale

The applicant is only claiming the apparatus/system and not the whole pulp mill recovery.  Therefore, the actual gas fed to the bioreactor is not limiting.
"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Applicant argues that it would not be obvious to modify SMITH with the process of BENSCHOP except based on improperly gleaned hindsight.
	The Examiner disagrees.  SMITH discloses the Claus process. BENSCHOP states its process is a substitute for the Claus process [pg. 2 bullet point 1].  BENSCHOP gives additional advantages to the process including 99.99% H2S removal and 100% sulfide conversion [pg. 2].  Further, SMITH states that conventional processes can be used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-38 of copending Application No. 16/768,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a bioreactor apparatus capable of oxidizing a reduced sulfur containing liquor.  The copending application sends the liquor via a conduit from a scrubber to the bioreactor which meets the claim [copending claim 33].
Instant claim 41 see copending claim 37.
Instant claim 42 see copending claim 36.
Instant claim 43 the type of liquor treated is not limiting as it is an apparatus claim.  Nevertheless, the combination of caustic and sulfides from the scrubber is arguably a “white liquor”.  Furthermore, the scrubber could use a “white liquor” as a scrubbing agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 44-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33-38 of copending Application No. 16/768,189 in view of SMITH (cited below)
As for claims 44 and 49, the copending application claims a scrubber, bioreactor, and sulfur separation unit [copending claim 33].  It does not teach a stripping unit.  SMITH teaches a stripping unit (carbonator (36) which uses the acid gas carbon dioxide to strip H2S (40) from green liquor [Figure 1, col. 5 lines 1-5].  At the time of the invention it would be obvious to send the H2S of SMITH to the scrubber of the copending application.  The person of ordinary skill in the art would be motivated to do so to treat the green liquor while.
Claim 45 see copending claim 34.
Claim 46 see copending claim 37.
Claim 47 see copending claim 38.
Claim 48 see copending claim 36.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,702,570 SMITH et al., hereinafter SMITH in view of The Shell-Paques/THIOPAQ Gas Desulphurisation Process: Successful Startup First Commercial Unit, by BENSCHOP et al., hereinafter BENSCHOP.
As for claims 40, 44 and 49, SMITH discloses collecting green liquor (30) [Figure 1].  The green liquor is sent SMITH discloses taking a H2S stream (40) from a carbonator (36) which treats the green liquor with CO2 (38) an acidic gas to form a stream containing H2S [Figure 1].
SMITH further discloses that the stream (40) can be combined with other NCG sources in the pulp mill (which includes both CNCG and DNCG sources [col. 6 lines 65-68].  SMITH discloses oxidizing these streams in the Claus process [col. 5 lines 5-38].
SMITH treats the gases in the Claus process not a scrubber followed by a bioreactor followed by a sulfur separation unit.
BENSCHOP discloses a gas stream comprising H2S into a scrubber [pg. 3 Figure 1].  The gas stream is scrubbed with an alkaline solution [pg. 3 last full paragraph].  The scrubber separates an aqueous stream comprising the alkali and absorbed sulfides and a treated gas [Figure 1; pg. 4 formula (1)].  The aqueous liquid stream comprising absorbed sulfides and alkali is sent to a downstream bioreactor [Figure 1].  The bioreactor comprises bacteria which oxidizes the aqueous solution and produces elemental sulfur containing aqueous suspension [Figure 1; pg. 4 formula (2)].  Downstream of said bioreactor is a sulfur separation unit which separates the sulfur as a solid from the oxidized solution [Figure 1; pg. 4 par. 3 three options for slurry].
The applicant claims “at least one conduit configured to direct a gas comprising weak malodorous gas from the pulp mill to the bioreactor, the at least one conduit being configured to aerate the bioreactor with the gas comprising the weak malodorous gas "
The applicant’s “configured to” language does not change the structure of the conduit (a pipe).  BENSCHOP discloses a conduit that feeds air into the bioreactor [Figure 1].  Connecting the conduit to feed a different gas does not change the structure of the conduit itself.

    PNG
    media_image1.png
    292
    671
    media_image1.png
    Greyscale

The applicant is only claiming the apparatus/system and not the whole pulp mill recovery.  Therefore, the actual gas fed to the bioreactor is not limiting.
"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).


At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the Claus process of SMITH with the sulfide gas treatment process of BENSCHOP.  The person of ordinary skill in the art would be motivated to so as BENSCHOP states its process is a substitute for the Claus process [pg. 2 bullet point 1].  BENSCHOP gives additional advantages to the process including 99.99% H2S removal and 100% sulfide conversion [pg. 2].  The person of ordinary skill in the art would expect success as the process of BENSCHOP is a substitute for the Claus process and SMITH states that standard sulfur recovery process can be used [col. 5 lines 5-7].

    PNG
    media_image2.png
    75
    1213
    media_image2.png
    Greyscale

In addition to the above as for claims 40 and 43, the spent solution from the scrubber comprising caustic and dissolved hydrogen sulfide can be considered a liquor.  Arguably, as the liquor comprising both caustic and dissolved sulfides is arguably a white liquor.  Furthermore, the apparatus of BENSCHOP uses a makeup caustic.  The makeup caustic is fed by a pipe/conduit.  The claims are not limited by what is processes by the apparatus.  Therefore white liquor could be used as the caustic make-up in the bioreactor thereby meeting the claim.
"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
As for claim 45, BENSCHOP discloses a portion of the solution of the bioreactor is recirculated back into the scrubber [Figure 1] as the bioreactor regenerates NaOH [pg. 4 formula (2)].  BENSCHOP does not disclose how the portion of the solution goes from the bioreactor back to the scrubber.
The Examiner takes Official Notice that it is well known in the chemical engineering arts to use a pump to move liquid from one location to another.  The applicant did not argue the taking of Official Notice in the 7/8/2022 response and there the fact is considered applicant admitted prior art.  
At the time of the invention it would be obvious to the person of ordinary skill in the art to use a pump to move the regenerated liquid solution from the bioreactor to the scrubber.  The person of ordinary skill in the art would expect success as pumps are used to move liquids and the solution being moved is a liquid.
As for claims 41 and 46, the apparatus of BENSCHOP has a conduit leaving the scrubber [Figure 1 and Figure 2].  The treated gas can be sent elsewhere [pg. 7 “incoming streams to bioreactor”].  The recovery boiler is not part of the claimed apparatus and is only an intended use.  The treated gas conduit which is part of the apparatus can be hooked up to a recovery boiler.  The applicant would need to actually claim the recovery boiler as part of the claim.
As for claims 47, the apparatus of BENSCHOP has a conduit leaving the bioreactor [Figure 1 and Figure 2].  The treated gas can be sent elsewhere [pg. 7 “incoming streams to bioreactor”].  
SMITH states that any remaining gas from the Claus process can be sent the carbonator or pulp mill white liquor which are part of the recovery cycle [col. 7 lines 15-20].
As for claim 42 and 48, BENSCHOP only discloses a single reactor.  However, it is prima facie obvious to duplicate a component [see e.g. MPEP 2144.04 (VI)(B)].  In the instant case two reactors in parallel could handle more flow or alternatively allow one reactor to be bypassed during service while the other is still processing the liquid.

Claims 41 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over SMITH and BENSCHOP as applied to claims 40 and 44 above, and further in view of U.S. 6,440,379 VERRILL et al., hereinafter VERRILL.
As for claims 41 and 46, the Examiner has argued that the conduit alone is sufficient for the teaching of leading the exit gas stream from the scrubber to the recovery boiler (because the applicant does not claim the recovery boiler only the conduit).
VERRILL discloses scrubbing H2S containing gases in a scrubber [col. 2 lines 60-65].  VERRILL discloses that the tail gas from the scrubber can be burned in a recovery boiler [col. 6 lines 30-35].
At the time of the invention it would be obvious to the person of ordinary skill in the art to treat the tail/exit gases of the scrubber of SMITH/BENSCHOP in a recovery boiler as suggested by VERRIL.  The person of ordinary skill in the art would be motivated to do so as top not vent any H2S which wasn’t absorbed in the scrubber to the atmosphere.  Further, the recovery boiler has emission controls for environmental purposes [col. 6 lines 30-35].
The person of ordinary skill in the art would expect success as VERRILL treats H2S containing gas in a scrubber and BENSCHOP/SMITH treat H2S containing gas in a scrubber.  It would be expected that the tail gas from both scrubbers could be treated in a similar way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748